Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9, 11 – 21, and 23 – 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims, as a whole, recite performing merchant tasks, (workflows), for an online store, based on store requirements, (conditions and actions).  This is subject matter relating to the economy and commerce; therefore, this is considered a fundamental economic principle or practice. The claims also recite marketing or sales activities or behaviors, (because the stores belong to a merchant), which is a commercial or legal interaction.  The claims further recite following rules or instructions, (if conditions are met), which is considered managing personal behavior or relationships or interactions between people. All of the aforementioned categories are contained within the certain methods of organizing human activity grouping of abstract ideas.
Claim 1, which is representative of claim 13, recites the abstract idea by the elements of:
receive input that indicates a workflow applies for a plurality of online stores that belong to a merchant, each of the plurality of online stores having a respective different domain or subdomain associated with a corresponding website; 
receiving, an indication of a plurality of steps of the workflow, the plurality of steps including a trigger, wherein the trigger is in response to a change that occurs in relation to any one of multiple online stores of the plurality of online stores; the plurality of steps further including a condition, and an action to be taken if the condition is met, wherein the condition of the workflow is across the multiple online stores of the plurality of online stores and is therefore associated with at least two of the plurality of online stores that belong to the merchant, and wherein the condition includes at least two clauses joined by logical OR, each clause corresponding to a respective different one of the multiple online stores, wherein the workflow is configured to trigger only one instance of the action in response to the condition being satisfied; 
storing the workflow, including storing a respective store identifier for each online store associated with the condition; and,
in response to the trigger occurring in relation to any one of the multiple online stores, executing at least some of the plurality of steps of the workflow, including the condition, and wherein executing the condition includes, for at least one online store associated with the condition: using the respective store identifier for the online store to retrieve information stored in association with the online store, and evaluating the information as part of executing the condition.
These claims describe actions undertaken when completing workflows (tasks) for online stores (or a typical brick-and-mortar store). They also describe actions that may be performed by a human worker or manager working for a store, when that manager has to rules to follow to process the workflows (plurality of steps).  Therefore, the elements above are considered to recite the certain methods of organizing human activity grouping of abstract ideas identified above.  

The judicial exceptions discussed above are not integrated into a practical application. The claims, taken a whole, merely describe how to generally “apply” the concept of performing merchant tasks in a computer environment. The claimed additional elements (a device with a GUI; memory; at least one processor) are recited at a high level of generality and are merely invoked as tools to perform the merchant tasks. Simply implementing the abstract idea on a generic computer (computer-implemented) is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (for example, computer implementation of logical OR statements) amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 2, 3, 5, 11, 12, 14, 15, 17, and 23 – 26, contain further recitations to the same abstract idea found in claims 1 and 13. Further claims to steps of the workflow, evaluating conditions for the workflows, one of the plurality of online stores, inventory and orders, and a merchant identifier are inherent facets of the tasks being performed or of the stores being managed. These all relate to the main concepts contained in the abstract ideas themselves. Furthermore, recitations to  computer-implemented or the processor simply instruct one to practice the abstract idea within a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.  

Dependent claims 4, 6 – 9, 16, and 18 – 21, contain further embellishments to the same abstract idea found in claims 1 and 13. These recitations to an API, gui, selectable objects, and login credentials, are further linking of the claims to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). Using these components in their normal fashion, without significantly more, does not lend eligibility to the claim under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).

Therefore, for the reasons set above, claims 1 – 9, 11 – 21, and 23 – 26 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not entirely persuasive. Applicant’s remarks begin on page 8 and discuss 35 U.S.C. § 101 and rejection of prior claims. Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims are directed to an abstract idea and do not provide for integration into a practical application or provide for an inventive concept.
Applicant first argues conditions as required when analyzing claims at Step 2A, Prong Two.  Applicant then argues inefficiencies when there are multiple stores; see page 9, and follows this up with a solution of a “computer-implemented automated workflow that applies for multiple online stores.”  Applicant’s argument is that the claimed subject matter improves the functioning of computer.  Such improvements are detailed at MPEP 2106.059(a).  The Examiner disagrees with Applicant and concludes that the amended claims do not provide any such improvements.  
First, when seeking to improve efficiencies of manage workflows for multiple stores, the merchant is seeking to improve how he/she operates their business.  This is aimed at the concepts of managing stores (economy and commerce); performing tasks for a store (marketing or sales activities or behaviors); and following rules or instructions, (if conditions are met, then do that).  These are all concepts of managing personal behavior or relationships or interactions between people and are considered certain methods of organizing human activity grouping of abstract ideas.  Therefore, Applicant is arguing the improvement to an abstract idea.
Second, the amended claims do not recite any improvements to the functioning within the computer environment.  The claims merely recite tools to perform the merchant tasks; (a device with a GUI; memory; at least one processor).  In addition, these components are recited at a high level of generality and invoke the computer as a tool.  Simply implementing the abstract idea on a generic computer (computer-implemented) is not a practical application of the abstract idea.  Furthermore, the amended claims accurately represent a commonplace business method being applied on a general-purpose computer.  This is an example that the courts have indicated may not be sufficient to show an improvement to technology.  See Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976.

Applicant focuses on a single automated workflow to be established for multiple online stores.  Add to this the use of  “…at least two clauses joined by logical OR…” and a problem of computer implementation is solved.  See pages 9-10.  The Examiner finds this argument not persuasive.  Applicant’s reliance on DDR Holdings is misplaced.  While that reference may have shown improvements to the functioning of ca computer, no such analogous improvements are shown in the instant application.  Applicant is not improving how logical OR functions are completed in the computer reals.  Applicant is merely using this common programming strategy to evaluate data (conditions).  As indicated in the disclosure, this requires evaluating the clauses to see if any is true, if so, perform the next action.  Within the Specification, at [95] is the following example; “If the order that activated the trigger 1004 was placed in Store A, the condition evaluates whether the order was greater than or equal to $500 in value. If the order was placed in Store B, the condition evaluates whether the order was greater than or equal to $1000 in value. If the condition is met ("Yes"), the workflow continues to action 1008.”  Applicant is merely using evaluation techniques to determine what conditions is filled and if so, what to do next.  This mirrors the Examiner’s conclusion above that shows how to perform merchant tasks.  As such, Applicant’s argument as improving the functioning of a computer is not persuasive.  

Applicant further argues several aspects of analysis under MPEP 2106.05(f) that may show integration into a practical application.  The Examiner respectfully disagrees with Applicant based on the following reasoning.
For MPEP 2106.05(f)(1), the Examiner maintains and has touched upon this aspect earlier that the claims fail to recite details of how a solution to a problem is accomplished.  To this point, Examiner points to analysis above that conclude Applicant is more focused on improving abstract ideas than improving technology.
For MPEP 2106.05(f)(2), the Examiner maintains and has detailed above how the claimed recitations merely invokes computers or other machinery as a tool to perform an existing process.  TO this point, MPEP 2106.05(f)(2) adds that examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include a commonplace business method or mathematical algorithm being applied on a general-purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014).
For MPEP 2106.05(f)(3), the Examiner concludes the claims above are directed to managing online stores.  IN fact, Applicant’s disclosure seeks to “automat[e] tasks in an e-commerce platform.”  Specification, at [1].  This seems the broad applicability across many fields of endeavor that does not provide meaningful limitations that integrate a judicial exception into a practical application.  Thus, Applicant’s argument is not persuasive.

Applicant’s last argument discusses rejection of prior claims under 35 U.S.C. § 103.  See page 12. The Examiner finds Applicant’s arguments persuasive that the cited prior art of record does not teach or suggest the combination of claimed elements. Prior cited art disclosed methods and systems for distributing goods and order management for a merchant, (Papancea and Smith); other cited prior art suggested certain additional elements, (Li suggests ecommerce and Baxter suggests an API).  However, the cited prior art of record does not teach nor suggest the following combination of elements; "the trigger is in response to a change that occurs in relation to any one of multiple online stores of the plurality of online stores" and, "the condition includes at least two clauses joined by logical OR, each clause corresponding to a respective different one of the multiple online stores, wherein the workflow is configured to trigger only one instance of the action in response to the condition being satisfied”; as argued by Applicant. See page 15. Therefore, Applicant’s arguments, on pages 12 – 15, are persuasive and the rejections of prior claims under 35 U.S.C. § 103 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687